Citation Nr: 0824573	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a nervous 
condition, to include anxiety reaction and depressive 
disorder.

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied service connection for a right ankle 
condition, PTSD, a nervous condition, to include anxiety 
reaction and depressive disorder, hepatitis B and hepatitis 
C.

In August 2006, the veteran testified before a Veterans Law 
Judge at a Board hearing in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, the veteran testified at a 
Board hearing in August 2006.  The Veterans Law Judge who 
conducted that hearing is no longer employed by the Board.  
In June 2008, the Board issued a letter to the veteran and 
her representative that informed them of this circumstance 
and that the veteran had a right to a new hearing before the 
Veterans Law Judge that would decide her case.  See 38 
U.S.C.A. § 7107(c) (West 2002).  She was requested to inform 
the Board as to whether she wanted to attend a new hearing.  
The veteran replied that she wanted to attend a hearing 
before a Veterans Law Judge of the Board at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of the 
Board at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
